Citation Nr: 0824719	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent 
part, granted entitlement to service connection for 
peripheral neuropathy of the right and left lower extremities 
with initial noncompensable ratings assigned, effective 
October 16, 2003.  

The veteran's appeal was previously before the Board in 
August 2007 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The veteran's March 2005 substantive appeal indicated that he 
wanted to appear before a Veterans Law Judge (VLJ) at a 
hearing at the RO.  This hearing was scheduled, but the 
veteran failed to appear.  In May 2006, the veteran withdrew 
his request for a hearing.  The Board will therefore continue 
with a decision in this case.


FINDING OF FACT

Throughout the entire claims period, the veteran's peripheral 
neuropathy of both the right and left lower extremities has 
more nearly approximated incomplete paralysis that is 
moderate than moderately-severe.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2007).

2.  The criteria for an initial 20 percent evaluation for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the veteran was issued a VCAA notification 
letter in January 2003 in conjunction with his initial 
peripheral neuropathy claim.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in April 2003 
and September 2007 in response to his claims for increased 
ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Factual Background

Service connection for peripheral neuropathy of the right and 
left lower extremities was granted in the July 2003 rating 
decision on appeal.  Initial noncompensable ratings were 
assigned for each extremity, effective January 16, 2003.

In response to his claim for entitlement to service 
connection, the veteran was provided a VA examination in 
April 2003.  He reported having numbness and tingling in his 
toes with pain in his heels and big toes.  He also stated 
that he had daily flare-ups of symptoms that resulted in 
increased difficulty walking and climbing stairs.  Upon 
physical examination, the veteran was noted to have full 
strength and intact sensation in his lower extremities.  The 
diagnosis was diabetic neuropathy.

Records of outpatient treatment at the VA Medical Center show 
that the veteran was diagnosed with signs of peripheral 
neuropathy and paresthesias in November 2003.  He complained 
of increasing pain and numbness and difficulty walking, and 
in September 2004 was noted to have the early signs of 
peripheral neuropathy.  During an examination in July 2005, 
the veteran was found to have full weight-bearing in his 
lower extremities without assistance and no weakness.

The veteran's most recent VA examination was conducted in 
September 2007.  He again described having numbness and pain 
in his toes.  The examiner noted that a recent EMG showed no 
definite evidence of neuropathy in the lower extremities.  
Upon physical examination, the veteran was found to have a of 
loss of light touch, pinprick, thermal sensation, and 
vibration in his lower extremity until the knee.  The 
examiner concluded that the veteran had small fiber 
neuropathy that was mild to moderate in severity.  




Analysis

The veteran is currently assigned noncompensable initial 
disability ratings for his peripheral neuropathy of the right 
and left lower extremities.  The Board finds that increased 
initial ratings of 20 percent are warranted throughout the 
claims period as his peripheral neuropathy has most nearly 
approximated incomplete paralysis that is moderate in 
severity.  See 38 C.F.R. § 4.7.  Mild to moderate neuropathy 
is clearly indicated in the September 2007 VA examination 
report, and there is no prior evidence to suggest a markedly 
lesser disability picture, as would warrant a staged rating 
in view of Fenderson.

Increased ratings of 40 percent are not appropriate as none 
of the medical evidence shows that the veteran's incomplete 
paralysis of the lower extremities has more nearly 
approximated moderately-severe.  The veteran was diagnosed 
with peripheral neuropathy that is mild to moderate at his 
September 2007 VA examination and an EMG showed no definite 
evidence of neuropathy.  In addition, he was found to have 
only the early signs of peripheral neuropathy during 
treatment at the VAMC.  Upon examination in July 2005, he had 
no weakness of the lower extremities and had full weight-
bearing strength.  

In this case, the veteran has submitted no evidence showing 
that these disorders have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent, or indeed 
any, periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, initial evaluations of 20 percent are warranted for 
peripheral neuropathy of the right and left lower 
extremities.  To that extent, the appeal is granted.  
38 C.F.R. § 4.7.

ORDER

Entitlement to an initial 20 percent rating for peripheral 
neuropathy of the right lower extremity is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial 20 percent rating for peripheral 
neuropathy of the left lower extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


